COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      In re Devon Morris

Appellate case numbers: 01-20-00084-CR, 01-20-00085-CR

Trial court case numbers: 1645948, 1645949

Trial court:              262nd District Court of Harris County

        The petition for writ of mandamus filed by relator, Devon Morris, does not comply with
the Texas Rules of Appellate Procedure because it fails to include an appendix that contains “a
certified or sworn copy of any order complained of, or any other document showing the matter
complained of,” and because it lacks citations to “competent evidence” to support “every
statement of fact in the petition.” TEX. R. APP. P. 52.3(k)(1)(A), (g). The petition also fails to
comply with the form requirements in Texas Rule of Appellate Procedure 9.4.
        In addition, the petition does not indicate that the trial court was asked to perform a non-
discretionary act and refused to do so. See O'Connor v. First Court of Appeals, 837 S.W.2d 94,
97 (Tex. 1992) (“Mandamus will issue when there is a legal duty to perform a non-discretionary
act, a demand for performance, and a refusal.”).
       Accordingly, we strike the petition.
       It is so ORDERED.

Judge’s signature: ____________/s/ Russell Lloyd__________
                               Acting individually

Date: January 30, 2020